DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to correct an obvious error appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  In line 6 of claim 11, - - said - - has been inserted after “whereat”.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show a seat assembly for a motor vehicle, or a latch for a motor vehicle seat assembly and vehicle closure, including an intermediate spring member disposed between the first member and the second member, the intermediate spring member imparting a bias between the second member and the first member to bias the second member into engagement with the striker while in the striker capture position, in combination with other specifically claimed feature..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Drawings
The drawings filed December 30, 2019 are approved.

Information Disclosure Statement
The information referred to in the Information Disclosure Statements filed February 17, 2020 has been considered.  Applicant is advised that the statements are identical in terms of citations, however one statement appears to include an application number and associated identifiers for a different application.  Note as attached.

The information referred to in the Information Disclosure Statement filed April 13, 2020 has been considered. 

The information referred to in the Information Disclosure Statement filed November 1, 2021 has been considered.

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-14, in the reply filed November 17, 2021 is acknowledged.  Applicant has cancelled non-elected claims 15-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Floor latching structure for a vehicle seat is shown by each of Wieclawski (6152515), Miller et al (7431371), Gordeenko (9592748), Lavoie (6820912), Pacolt (8851548), and Raja K (9809134). 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/January 14, 2022                            Primary Examiner, Art Unit 3636